Title: To George Washington from Major General Philip Schuyler, 10 May 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany Friday May 10th 1776.

I had the Honor to receive Your Excellency’s Favor of the 3d instant, by Mr Bennet; which was delivered on Wednesday Evening, General Sullivan arrived here at six that Afternoon, half an Hour before that I returned from Fort George, having embarked General Thompson with the last of his Brigade, on the Morning of the preceeding Day.
Immediately on the Receipt of your Excellency’s Letter of the 29th, I ordered up an Additional Number of Carpenters, some of which have already left this Place, and others are going off

this Day, so that I hope on Sunday and on Every succeeding Day to build Eight Boats, But as I had Not one left when General Thompson was Moved and could build no more than six a Day, I shall on Saturday Night have only thirty Compleated, So that I fear It will be the 21st instant before the last of General Sullivan’s Brigade will embark, When I expect to have finished 110 Batteaus Carrying thirty Men Each, Besides the Baggage, Ammunition & Intrenching Tools and about ten Barrels of Pork, If I can get that Quantity at Fort George by that Time, which I doubt Much, as the Troops have such an Amazing Quantity of Baggage, that they Employ Every Carriage I can procure at this Season, when Forrage is scarce, & when the Licentioun⟨ess⟩ some of the Troops that are gone on, has been such, That few of the Inhabitants have Escaped A⟨buse⟩ Either in their Persons or Property, & fewer still of the Waggoners & Batteaumen employed in the service Many of which have left Us & the whole threaten to do It, unless the future Conduct of the Troops is more becoming; I have done all in my Power to prevent this disgraceful Conduct of the Army, But Court Martials are vain where Officers connive at the Depredations of the Men, I have Ordered Capt. Romans to be sent from Canada for Trial here, as a string of Complaints are Lodged against him, And since My Return from Fort George have issued the most pointed Orders.
I hope this Day to send off the sixty Barrels of Powder Your Excellency ordered here, the Intrenching Tools have already left this, and about six hundred Barrels of Pork, & the first Regiment of General Sullivan’s Brigade is Marched this Morning.
It will be impossible to send more than half of the 300,000 Dollars into Canada, as we are greatly in debt here, & our Creditors Exceedingly Clamorous, that Sum will be fully sufficient in Canada, untill the Canadians agree to take our Paper Currency, Which I am very fearful they will Not and if so, Even the Flour & Peas for the Army must be sent from hence, If It is possible to Convey It there.
I met Colo: Wynkoop on his Way to Tyonderoga, & soon after Lieut: Colo: Cortlandt with Orders for him to repair to the Highlands, But as from the Arrangement he shewed Me, I concluded that It would be Countermanded, I suffered Colo: Wynkoop to proceed, & in the Evening I was happy to see the

Counter Orders. It is absolutely Necessary that I should leave two of his Companies in Tryon County, and the remaining Six, one of which O’Hara’s is at New York, will very little exceed 300 Men, One hundred & fifty of which are constantly required upon a Road, where an hundred Carriages, to set out Every Day are to pass, seventy More in Addition to One hundred Batteaumen, are at least wanted to Convey the Provisions, on Part of Hudson’s River, so that I shall only have, about one hundred left to transport the Provisions & stores across Lake George, which is not quite a sufficient Number, and none for Lake Champlain, the Garrisons of Crown Point, Tyonderoga, the Landing Place and Fort George, and for opening Wood Creek & Cutting a Road by that Rout, a Work which ought to be executed as soon as possible, But Wishing that as many Troops as possible should go into Canada, I will detain the smallest Number possible of Van Schaick’s Regiment.
The Tents are not Yet arrived, the Distribution shall be made agreeable to Your Excellency’s Orders—The Chain is to go on to day, which I shall forward to General Arnold with Directions to fix It, I suppose It was intended for the Rapids of Richlieu.
Capt: Wynkoop and his Company of Sailors are at Tyonderoga.
Surrounded with Indians and under the Necessity of giving a Variety of Directions, as I must return Early to Morrow Morning to Fort George, I must beg General Gates’s to dispense with My Answering his Letters until my Arrival there, I am extreamly unhappy that I am not in a situation of Complying with Your Excellency’s Orders to make a Return of the State of the Army &ca. I have repeatedly applied to General Wooster for It, & for the several Other Returns which I ought to have had. The Only one I ever received was the imperfect one I lately sent You from Fort George, this Omission has been the Source of much Embarrassment to me, I hope soon to comply with Your Orders on this Head, as General Thomas promissed to be as regular as possible in these Matters.
Mr Price arrived at Fort George the Day befor⟨e⟩ I left It, with a Resolution of Congress, the subject Matter of which is Contained in the Enclosed Orders I have given to Mr Price; Your Excellency will Easily perceive that they are very crude, the Necessity of Sending him immediately into Canada & the

Other pressing Concerns which then occupied Me, did not permit me Time to reflect with that Attention so important a Buisiness required.
Inclose Your Excellency a Return of the Arms in Mr Rensselaer’s Store, a Considerable Number of General Sullivan’s Brigade are still to be furnished, Most of Wynkoop’s Regiment and the seven hundred unfit for Service, are Arms that have been exchanged and very few are Capable of being made Useful.
I shall do Myself the Honor to write You from Fort George, where I shall be better able to determine with Certainty when the last Troops will leave It. I am Dear Sir With the most respectful Sentiments Your Excellency’s Most Obedient & Most Humble servant

Ph: Schuyler

